NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0315n.06

                                          No. 21-6124

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                   FILED
                                                                                Aug 02, 2022
                                                                            DEBORAH S. HUNT, Clerk
 ROBERT MEYROSE,                                        )
                                                        )
        Plaintiff-Appellant,
                                                        )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
                v.
                                                        )      COURT FOR THE EASTERN
 VITAS HOSPICE SERVICES, LLC,                           )      DISTRICT OF KENTUCKY
                                                        )
        Defendant-Appellee.                             )                            OPINION
                                                        )



Before: DONALD, BUSH, and NALBANDIAN, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Robert Meyrose worked for Vitas Hospice Services, LLC

for more than a decade. He earned multiple promotions and aspired for more. But his performance

faltered, and in 2018, Vitas hired another internal candidate, Naresh Simlal, for a new Assistant

Vice President (AVP) position. The company eventually let Meyrose go. Believing he had been

a victim of age discrimination in both the promotion and hiring processes, Meyrose sued. The

district court disagreed and granted Vitas summary judgment. We affirm.

                                              I.

       Meyrose began working for Vitas in 2006. He earned promotions multiple times, most

recently to Senior Director. But in 2016, Meyrose’s troubles began. His colleagues and his

supervisor, Patrick Hale, began noticing issues with Meyrose’s performance. In response, Hale

moved projects away from Meyrose’s supervision. Meanwhile, in 2017, Vitas restructured.
No. 21-6124, Meyrose v. Vitas Hospice Services


Meyrose and at least four other internal candidates applied for a new AVP position, and each

received an interview. Around forty or fifty external candidates also applied.

         An internal panel unanimously chose Samlal, an internal candidate around twenty years

younger than Meyrose, as the new AVP. Simultaneously, in early 2018, Meyrose received poor

feedback on his performance at work, and Hale placed him on an improvement plan. That April,

May, and June, Meyrose received written warnings about his performance. Meyrose disputed the

evaluations and believed his performance to be more than satisfactory. But finally, in July, he was

fired.

         A year later, despite never having reported discriminatory issues before, Meyrose sued

Vitas for age discrimination. His complaint alleged that Vitas’s failure to promote him and

eventual termination violated both the federal Age Discrimination in Employment Act (ADEA)

and the Kentucky Civil Rights Act (KCRA). Vitas moved for summary judgment, which the

district court granted in November 2021. This timely appeal followed.

                                                II.

         We review de novo the district court’s grant of summary judgment. Allen v. Highlands

Hosp. Corp., 545 F.3d 387, 393 (6th Cir. 2008). Summary judgment should be granted when there

is no genuine issue of material fact, and the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In making

this assessment, we construe all reasonable inferences in the nonmovant’s favor. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

         The ADEA bars discrimination against an employee “because of such individual’s age.”

29 U.S.C. § 623(a)(1). The KCRA runs parallel to the ADEA, barring age discrimination against




                                                 2
No. 21-6124, Meyrose v. Vitas Hospice Services


employees more than forty years old. Ky. Rev. Stat. § 344.040(1)(a). We analyze both claims the

same. Allen, 545 F.3d at 393 (citation omitted).

         For Meyrose to succeed, then, he must show that his age was the but-for cause of Vitas’s

actions. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009). Such a showing can ordinarily

be made through direct or circumstantial evidence. Id. Meyrose relies on only circumstantial

evidence of discrimination.

         Circumstantial evidence allows a jury to infer “invidious intent” behind an employee’s

termination. Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078, 1081 (6th Cir. 1994). We

evaluate whether circumstantial evidence creates a jury question under the burden-shifting

framework from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). McDonnell Douglas

first requires Meyrose to establish a prima facie discrimination case. Id. at 802. Then if Meyrose

meets this threshold, the burden of production shifts to Vitas to provide nondiscriminatory reasons

for its actions. Id. If Vitas does this, the burden of production shifts back to Meyrose; he must

then establish that Vitas’s reasons were pretextual and a cover for age discrimination. Id. at 805.

         Neither party mounts a serious challenge to the district court’s first two McDonnell

Douglas conclusions.1 So we zero in on the last burden-shifting prong—whether Meyrose has

shown a genuine dispute over the alleged pretextual nature of Vitas’s actions. See Brown v. Kelsey-

Hayes Co., 814 F. App’x 72, 81 (6th Cir. 2020). And we conduct this analysis for both Meyrose’s

termination and failure-to-promote claims.

         Meyrose first argues that the district court erred by concluding that no reasonable jury

could find pretext in Vitas’s reasons for terminating him. Pretextual firings often take one of three


1
  Meyrose believes that the district court also erred by finding that Vitas did not replace him upon his termination.
We decline to address this argument today, as the district court found that the fourth element of the McDonnell Douglas
framework is satisfied because of Meyrose’s other evidence, and Vitas does not contest it here.

                                                          3
No. 21-6124, Meyrose v. Vitas Hospice Services


forms: (1) a lack of factual basis for the employer’s proffered reasons, (2) said proffered reasons

not motivating the termination, or (3) the insufficiency of the proffered reasons. Chen v. Dow

Chems. Co., 580 F.3d 394, 400 (6th Cir. 2009). A plaintiff may presumably show pretext in other

ways too. So we focus on “the ultimate inquiry: did the employer fire the employee for the stated

reason or not?” Tingle v. Arbors at Hilliard, 692 F.3d 523, 530 (6th Cir. 2012).

       Meyrose believes that Vitas’s performance critiques were “factually incorrect.” His

evidence falls into two buckets. First, he cites feedback from “internal clients” during his time at

Vitas. But much of this feedback is illegible. And even if it were legible, it would likely not be

probative evidence of Vitas’s alleged discrimination. Discrimination law cannot be a popularity

contest. We do not believe that positive feedback from former coworkers alone is enough to create

a genuine issue of material fact, without more. Indeed, an employee could be popular with his

coworkers but perform poorly in the company’s eyes. That appears to be the case here.

       Meyrose also provides several pages of his own conjecture disagreeing with his

supervisor’s evaluations. Mainly, he repeatedly notes that he disputed the evaluations in writing

when he received them. But his beliefs about his performance do not create a genuine issue of

material fact either, no matter how strong. See Brown, 814 F. App’x at 81; see also Lefevers v.

GAF Fiberglass Corp., 667 F.3d 721, 725–26 (6th Cir. 2012) (noting that mere disagreement with

a performance evaluation cannot suffice to show pretext). And Meyrose’s own testimony is

inconsistent. He complains that Vitas held him responsible and wrote him up for issues with

projects like Service Now that were “plainly not his responsibility[.]” But he also claims “heavy

involvement” with ServiceNow and a “key” role since its inception. On these facts, Meyrose’s

arguments fail.




                                                 4
No. 21-6124, Meyrose v. Vitas Hospice Services


        Meyrose next claims that Vitas terminated him for discriminatory reasons. But he has

equally sparse evidence to support this claim. He points to three pieces of evidence. First, there

is general praise he received, although the record suggests that Vitas offered similar praise to all

internal candidates. Second, he claims alleged preferential treatment given to Samlal. And third,

Meyrose relies on a later-walked-back statement from Hale about Meyrose’s unwillingness to

change. But what Meyrose fails to provide is any evidence that Vitas lied about his performance

or set him up for failure. His argument again boils down to his disagreement with his performance

evaluations. But see Lefevers, 667 F.3d at 725–26. He has shown no evidence of pretext. As

Vitas notes, “increased disciplinary action is not evidence[.]”

        Finally, as to the failure-to-promote claim, Meyrose argues that the district court erred by

concluding that no reasonable jury could find that Vitas acted with pretext when it chose not to

promote him. Our analysis here is like that of a termination claim but slightly different. Meyrose

must show either (1) that he was “as qualified as if not better qualified” than the alternate candidate,

as long as there is other probative evidence of discrimination, or (2) that he was a “plainly superior”

candidate such that no reasonable employer would have chosen an alternate candidate.

Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 815 (6th Cir. 2011) (quotation omitted). .

        Even if Meyrose is as qualified as Samlal, we again note Meyrose’s lack of evidence of

discrimination, as explained above. So he cannot prevail on this theory because he has not shown

other probative evidence. Meyrose must therefore show that he was the “plainly superior”

candidate. And on Meyrose’s facts, he appears qualified for the AVP position. But he has not

shown plain superiority. Samlal also possessed extensive industry experience and several relevant

certifications. While it is true that Meyrose has a college degree and Samlal does not, nothing in




                                                   5
No. 21-6124, Meyrose v. Vitas Hospice Services


the record suggests that the AVP position required a college graduate. So Meyrose’s failure-to-

promote claim also fails.

                                              III.

       Meyrose has not shown a genuine issue of material fact as to Vitas’s failure to promote

him or his eventual termination. We affirm.




                                               6